                      ROTHMAN, SCHNEIDER, SOLOWAY & STERN,                       LLP
                                       Attorneys at Law
                                 100 Lafayette Street, Suite 501
                                     New York, NY 10013

Franklin A. Rothman                                                 tfO •
                                                                                       Tel : (212) 571-5500
Jeremy Schneider                                                                       .. :(212)571-5500
Robert A. Soloway
David Stem
Rachel Perillo




                                                              February 10, 2020

VIA ECF
Hon. Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                 Re: United States v. Yoan Delacruz
                     19 Cr. 795 (SHS)

Dear Judge Stein:

     As per Tracy Miller's email, I apologize for the confusion
with the Court on February 5, 2020. I substituted for my partner,
Jeremy Schneider with the understanding that the cases would be
assigned to him. I write to request that your Honor correct the
record to reflect Mr. Schneider as the attorney for Yoan
Delacruz.

        Thank you for your attention to this matter.


                                                              Sincerely,

                                                                            c-    ~ &_)
                                                                   vid Stern                                  .

                                                                                       ~fe~
                                                                            ~u4
DS/sc
encl.
